 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   YEON O. SONG,

 9                               Plaintiff,                  Case No. C19-5712 MLP

10           v.                                              ORDER DENYING APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13

14           This matter comes before the Court upon Plaintiff’s application to proceed in forma

15   pauperis (“IFP”) in the above-entitled action. (Dkt. # 1.) Plaintiff’s IFP application indicates that

16   Plaintiff’s spouse receives a net monthly salary of $4,500.00, or approximately $54,000.00 a

17   year. (Id. at 1.) It also indicates that Plaintiff’s expenses include, among other costs, monthly

18   church donations of $400.00 and transportation costs of $450.00. (Id. at 2.)

19           After careful consideration of Plaintiff’s IFP application, the governing law and the

20   balance of the record, the Court DENIES Plaintiff’s IFP application (dkt. # 1) because the Court

21   finds that Plaintiff has sufficient funds to afford the filing fee. Plaintiff shall pay the applicable

22   filing fee within thirty (30) days of the date of this Order, or this case shall be dismissed. The

23   \\



     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 1
 1   Clerk of the Court is directed to send copies of this Order to the parties.

 2          Dated this 7th day of August, 2019.


                                                            A
 3

 4                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     -2
